Title: Appendix No. I (a): From Frederick A. C. Muhlenberg, 13 December 1792
From: Muhlenberg, Frederick A. C.
To: 


Philadelphia, 13th of December, 1792.
Jacob Clingman being a clerk in my employment, and becoming involved in a prosecution commenced against James Reynolds, by the comptroller of the treasury, on a charge or information exhibited before Hillary Baker, Esq. one of the aldermen of this city, for subornation of perjury, whereby they had obtained money from the treasury of the United States, he (Clingman) applied to me for my aid, and friendship on behalf of himself and Reynolds, to get them released or discharged from the prosecution. I promised, so far as respected Clingman, but not being particularly acquainted with Reynolds, in a great measure declined, so far as respected him. In company with Col. Burr, I waited on Col. Hamilton, for the purpose, and particularly recommended Clingman, who had hitherto sustained a good character. Col. Hamilton signified a wish to do all that was consistent. Shortly after, I waited on the comptroller, for the same purpose, who seemed to have some difficulties on the subject; and from some information I had, in the mean time, received, I could not undertake to recommend Reynolds; as I verily believed him to be a rascal; which words I made use of, to the comptroller. On a second interview with the comptroller, on the same subject, the latter urged the propriety of Clingman’s delivering up a certain list of money due to individuals, which, Reynolds and Clingman were said to have in their possession, and of his informing him, of whom, or thro’ whom, the same was obtained from the public offices: on doing which, Clingman’s request might, perhaps, be granted with greater propriety. This, Clingman, I am informed, complied with, and also refunded the money or certificates, which they had improperly obtained from the treasury. After which, I understand the action against both was withdrawn, and Reynolds discharged from imprisonment, without any further interference of mine whatsoever. During the time, this business was thus depending, and which lasted upwards of three weeks, Clingman, unasked, frequently dropped hints to me, that Reynolds had it in his power, very materially to injure the secretary of the treasury, and that Reynolds knew several very improper transactions of his. I paid little or no attention to those hints, but when they were frequently repeated, and it was even added, that Reynolds said, he had it in his power to hang the secretary of the Treasury, that he was deeply concerned in speculation, that he had frequently advanced money to him (Reynolds) and other insinuations of an improper nature, it created considerable uneasiness on my mind, and I conceived it my duty to consult with some friends on the subject. Mr. Monroe and Mr. Venable were informed of it yesterday morning.
Signed by Mr. Muhlenberg.
